Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 12, 14, 15, 20  are rejected under 35 U.S.C. 102a1 as being anticipated by Cao CN105068313.
In regard to claims 1 and 4, Cao teaches a backlight module, comprising a blue laser diode  1 and a laser radiation film 22, wherein a light emitting surface of the blue laser diode is disposed close to the laser radiation film; and wherein a blue laser emitted by the blue laser diode excites the laser radiation film to emit a red laser and a green laser, and the blue laser, the red laser, and the green laser are mixed and capable of forming white light and  wherein the backlight module is a side-type backlight structure, and the backlight module further comprises a light guide plate 3 and a reflective layer ; wherein an included angle between the light emitting surface of the blue laser diode and a reflective surface of the reflective layer is an acute angle, so that an emitted light is reflected through the reflective surface; and wherein an included angle between the reflection surface of the reflection layer and the light guide plate is an acute angle, so that light reflected by the reflection surface enters the light guide plate ( see figs. 1-8).  

	In regard to claims 12 and 20 , Cao teaches a liquid crystal display panel 8 corresponding to the backlight module (fig. 8). 

In regard to claim 14, Cao teaches the backlight module is a side-type backlight structure, and the backlight module further comprises a light guide plate 3 and a reflective layer 4; wherein an included angle between the light emitting surface of the blue laser diode and a reflective surface of the reflective layer is an acute angle, so that an emitted light is reflected through the reflective surface; and  wherein an included angle between the reflection surface of the reflection layer and the light guide plate is an acute angle, so that light reflected by the reflection surface enters the light guide plate.
In regard to claim 15, Cao teaches the laser radiation film 22 is disposed on a side of the light guide plate close to the reflective layer 2; wherein the blue laser emitted by the blue laser diode is reflected to the laser radiation film through the reflective surface of the reflection layer, and excites the laser radiation film to emit the red laser and the green laser; and wherein the white light formed by mixing the blue laser, the red laser, and the green laser is uniformly emitted through the light guide plate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a1) as anticipated by Huang US 2017/0328539 or, in the alternative, under 35 U.S.C. 103 as obvious over Huang in view of Su US 2014/00227779.
In regard to claim 1, Huang teaches a backlight module, comprising a blue laser diode 21 and a laser radiation film 1, 22, wherein a light emitting surface of the blue laser diode is disposed close to the laser radiation film; and wherein a blue laser emitted by the blue laser diode excites the laser radiation film to emit a red laser and a green laser, and the blue laser, the red laser, and the green laser are mixed and capable of forming white light.  
Regarding the red, green, and blue light forming white light, Huang discloses the light is mixed and can form a wide color gamut.  One of ordinary skill in the art would recognize and appreciated that it is conventional to mix red, green, and blue light to form white light and that a wide color gamut would include white light since Huang’s device is capable of emitting white light as known in the art. 
  Alternatively, Su is provided for a teaching of mixing red, green, and blue light to form white light [0090]. 

In regard to claim 2,  Huang teaches a material of the laser radiation film comprises at least one of a laser dye, an inorganic group III or group V semiconductor material, a laser crystal, and a laser material; and wherein, the laser dye comprises at least one of coumarins, rhodamines, cyanines, and azines, the laser crystal comprises at least one of Nd:YAG crystal, Nd:YLF crystal, Nd:YVO4 crystal, Yb:YAG crystal, and Nd:YAG polycrystalline ceramic, and the laser material comprises at least one of quantum dots, all- inorganic perovskites, and organic-inorganic hybrid perovskites (quantum dots [0014]).


Claim 3 and 11  is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Su. 
In regard to claim 3, Huang teaches the invention described above, but lacks  the laser radiation film comprising laser radiation film units disposed in multiple layers, materials of the multilayer laser radiation film units are different from each other, and each layer of the laser radiation film units emits the red laser and the green laser after being excited by the blue laser.  

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the radiation films in separate layers. One of ordinary skill in the art would have been motivated to provide the radiation films in separate layers in order to selectively produce devices with desired light outputs.  The applicant is also advised that  it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).
In regard to claim 11, Huang teaches the invention described above including a blue LED but does not specifically teach a wavelength range of 400 nm to 450 nm.  
	Su teaches the use of a blue light source in a range of 400-500nm [0031].  
It would have been obvious to one of ordinary skill in the art at the time of filing to use a blue light source in a range of 400-450nm in Huang such as taught by Su. One of ordinary skill in the art would have been motivated to use a blue LED with a range of 400-450 since this range falls within a known value for blue light for use in a device (such as a display as known in the art) and thus would have been obvious to one of ordinary skill in the art for providing good quality source light for optimizing the quality of white light output.
  In re Aller, 105 USPQ 233.

Claim  6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Zhong US 2020/0127174.	
In regard to claims 6 and 16, Cao teaches the invention described above (claims 4 and 12)  wherein the white light formed by mixing the blue laser, the red laser, and the green laser which is reflected to the light guide plate through the reflection surface of the reflection layer, and is uniformly emitted through the light guide plate and wherein the blue laser emitted by the blue laser diode excites a laser radiation film to emit the red laser and the green laser; but  lacks the teaching of  the laser radiation film covering the light emitting surface of the blue laser diode.
Zhong teaches a radiation film covering the light emitting surface of a blue diode.
It would have been obvious to one of ordinary skill in the art at the time of filing to include the radiation film on the source in Cao such as taught by Zhong.  One of ordinary skill in the art would have been motivated to include the radiation film as part of the light source in order to reduce the number of components and/or to minimize light loss between the source and the radiation film. 



7, 8, 12, 17, 18, and 20  rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hsu US 2015/0369989.
In regard to claims 12 and 20, Huang lacks a display panel disposed corresponding to the backlight module of claim 1. 
Hsu teaches a display panel 110, 710 (fig. 5 and 13) which is an LCD [0029].
The use of backlight devices is conventionally employed for supplying light to display panels. It would have been obvious to one of ordinary skill in the art at the time of filing to use Huang’s device to supply light to a display panel as well known. One of ordinary skill in the art would have been motivated to use Huang’s device to supply light to a display in order to provide good quality light for a display device as well known in the art.  
In regard to claims 7 and 17 Huang teaches the invention described (with reference to claims 1 and 12) wherein the backlight module is a direct-type backlight structure, and a reflective layer on which laser diodes are placed, but lacks the specific teaching of optical films such that an optical film group and a reflective layer that are disposed opposite with each other; and wherein the blue laser diode is disposed on the reflective layer, both the light emitting surface of the blue laser diode and a reflective surface of the reflective layer are disposed toward the optical film group, and the blue laser diode emits the blue laser in a direction of the optical film group.  
Hsu teaches an optical film group 880,860 and a reflective layer (not labelled in fig. 16, but 770 in fig. 13) that are disposed opposite with each other; and wherein the blue diode is disposed on the reflective layer, both the light emitting surface of the blue laser diode and a reflective surface of the reflective layer are disposed toward the 
Optical films are conventionally employed in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to use optical films in Huang such as taught by Hsu. One of ordinary skill in the art would have been motivated to include optical films  in order to maximize the light output (i.e. uniformity and brightness as well known in the art).
In regard to claims 8 and 18, Huang and Hsu provide for the laser radiation film being disposed on a side of the optical film group close to the reflective layer (Huang fig. 2, Hsu fig. 13,16); wherein the blue laser diode emits the blue laser in a direction of the laser radiation film, and the blue laser excites the laser radiation film to emit the red laser and the green laser (as taught by Huang); and wherein the white light formed by mixing the blue laser, the red laser, and the green laser is uniformly emitted through the optical film group (as provided by Huang in view of Hsu, described above). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hsu further in view of Zhong.
In regard to claim 9 and 19, Huang and Hsu teach the invention described above (claims 9 and 17), but lack the laser radiation film covers the light emitting surface of the blue laser diode; wherein the blue laser diode emits the blue laser in the direction of the optical film group, and the blue laser excites the laser radiation film to emit the red laser and the green laser; and wherein the white light formed by mixing the blue laser, the red 
Zhong teaches a radiation film covering the light emitting surface of a blue diode.
It would have been obvious to one of ordinary skill in the art at the time of filing to include the radiation film on the source in Huang such as taught by Zhong.  One of ordinary skill in the art would have been motivated to include the radiation film as part of the light source in order to reduce the number of components and/or to minimize light loss between the source and the radiation film. 

Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hsu and alternatively in view of Huang US 2008/001338.
In regard to claim 10,  Huang and Hsu teach the invention described above (see claim7) and Hsu teaches that each of the optical films 860 and 880 may be a diffusion sheet or BEF but does not explicitly mention a prism sheet for the BEF. 
The examiner takes official notice that prism sheets are known BEFs and it would have been obvious to use a prism sheet at a BEF since prism sheets are conventional optical films known for use in brightness enhancement. One of ordinary skill would have had good reason to pursue the known option(s) of prism sheet for a BEF which is considered to be within his or her technical grasp.  This leads to the anticipated success of improving brightness and it is determined this is not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Reasons to combine same as stated above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hsu and further in view of Su.
Huang and Hsu teach the invention described above in claim 12, but lack the laser radiation film comprises laser radiation film units disposed in multiple layers, materials of the multilayer laser radiation film units are different from each other, and each layer of the laser radiation film units emits the red laser and the green laser after being excited by the blue laser.  
Su teaches laser radiation film comprising laser radiation film units disposed in multiple layers (fig. 5), materials of the multilayer laser radiation film units are different from each other, and each layer of the laser radiation film units emits the red laser and the green laser after being excited by the blue laser [0088].  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the radiation films in separate layers. One of ordinary skill in the art would have been motivated to provide the radiation films in separate layers in order to selectively produce devices with desired light outputs.  The applicant is also advised that  it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875